On the 23rd day of May, 1910, judgment was rendered in the county court of Greer county against appellant for a violation of the prohibitory liquor law of the state. He was sentenced to pay a fine of $50 and serve 30 days in the county jail. Appellant *Page 631 
did not perfect his appeal in this case until the 30th day of January, 1911, which was after the time allowed by law for perfecting appeals had expired. This court therefore has never acquired jurisdiction of this case and the appeal is dismissed.